Citation Nr: 0910668	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In April 2006, a hearing was held 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran served on shore in the Republic of Vietnam 
during the Vietnam Era.

2.  The Veteran has diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure, have been 
met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran who served for 90 days or more develops 
diabetes mellitus to a degree of 10 percent or more within 
one year from separation from service, service connection may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

If a Veteran served in the Republic of Vietnam during the 
Vietnam Era, he is presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA currently 
recognizes Type 2 diabetes as associated with exposure to 
herbicides.  See 38 C.F.R. § 3.309(e) (2008).

The Veteran has a current diagnosis of diabetes mellitus as 
reflected by a November 2004 VA examination report.  

The veteran's service personnel records indicate that he 
served aboard the U.S.S. CAMP (D.E.R. 251) from January 1967 
to March 1969, that he was awarded the Vietnam Campaign Medal 
and the Vietnam Service Medal, and that he was punished in 
November 1967 for unauthorized absence that month.  His 
discharge certificate for his January 1967 to October 1970 
service indicates that his military occupational specialty 
had an electrical repairman civilian equivalent.  The Navy 
Department's Dictionary of American Fighting Ships indicates 
that the U.S.S. Camp was sent to Indochina in 1965 for 
coastal patrol and interdiction as part of Operation Market 
Time.  A March 1968 service treatment record indicates that 
the Veteran had been on the beach.  The Veteran testified in 
April 2006 that the U.S.S. CAMP was gunfire support and 
support of river patrol boats, and that he was the engineer 
on the motor whale boat which launched from that ship to 
shore.  He stated that via that whale boat, he had been to 
shore many times and regularly, for such duties as getting 
the mail, officers' meetings, and softball games and beer 
busts.  He had been to DaNang, Na Trang, Vong Tao, and 
Cameron Bay.  He was an electrician's mate in the Navy, and 
he ran the engine on the motor whale boat.  

The Board finds that there is credible evidence that the 
Veteran set foot on land in the Republic of Vietnam during 
the Vietnam Era, and he now has diabetes mellitus.  
Accordingly, presumptive service connection for diabetes 
mellitus based on Agent Orange exposure in Vietnam is 
granted.  


ORDER

Service connection for diabetes mellitus as a result of Agent 
Orange exposure is granted.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


